TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00397-CV



                               Louvenia Henderson, Appellant

                                               v.

                    Federal Home Loan Mortgage Corporation, Appellee


        FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
        NO. 13-0590-CC4, HONORABLE JOHN B. MCMASTER, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Louvenia Henderson has filed an unopposed motion to dismiss this appeal,

advising that the trial court has signed a new final judgment from which she desires to perfect

an appeal in a new cause. We grant appellant’s unopposed motion and dismiss the appeal. See

Tex. R. App. P. 42.1(a)(1).



                                            __________________________________________

                                            Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Field

Dismissed on Appellant’s Motion

Filed: August 21, 2013